DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 19-49 are pending as amended 3/2/30, and are considered herein.

Specification
	The specification is objected to.
	The specification fails to provide the present status of the parent non-provisional Application, in the first paragraph.

Drawings
	For clarity of record, the drawings of 7/10/19 are accepted.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Applicant is advised that should claim 41 be found allowable, claim 42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The claims have the same limitations and depend from the same claim, Claim 38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,391,132. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 19: Claim 1 of the patent teaches the same structure.
Claim 20: Claim 2 of the patent teaches the same structure.
Claim 21: Claim 3 of the patent teaches the same structure.
Claim 22: Claim 4 of the patent teaches the same structure.
Claim 23: Claim 5 of the patent teaches the same structure. 
Claim 24: Claim 6 of the patent teaches the same structure.
Claim 25: Claim 7 of the patent teaches the same structure.

Claim 27: Claim 9 of the patent teaches the same structure.
Claim 28: Claim 1 of the patent teaches the same structure.
Claim 29: Claim 10 of the patent teaches the same structure.
Claim 30: Claim 11 of the patent teaches the same structure.
	Claim 31: Claim 13 of the patent teaches the same structure.
	Claim 32: Claim 14 of the patent teaches the same structure.
	Claim 33: Claim 15 of the patent teaches the same structure.
	Claim 34: Claim 16 of the patent teaches the same structure.
	Claim 35: Claim 18 of the patent teaches the same structure.
	Claim 36: Claim 11 of the patent teaches the same structure.
	Claim 37: Claim 12 of the patent teaches the same structure.
	Claim 38: Claim 18 of the patent teaches the same structure.
	Claim 39: Claim 19 of the patent teaches the same structure.
	Claim 40: Claim 20 of the patent teaches the same structure.
	Claim 41: Claim 18 of the patent teaches the same structure.
	Claim 42: Claim 18 of the patent teaches the same structure.
	Claim 43: Claim 18 of the patent teaches the same structure.
	Claim 44: Claim 18 and 21 of the patent teaches the same structure.
	Claim 45: Claim 22 of the patent teaches the same structure.
	Claim 46: Claim 23 of the patent teaches the same structure.
	Claim 47: Claim 24 of the patent teaches the same structure.
	Claim 48: Claim 25 of the patent teaches the same structure.

	Thus, in light of the patent, the invention is obvious.  The Artisan would make the same, and expect success, as it is claimed subject matter.

Claims Free of the Art
	The claims are free of the art of record.  To wit, as noted in the NOA of 4/10/19, in Application 16/047,499, the particular choices of miRNAs and regions they are placed within was not obvious, given the very wide breadth of regions and miRNAs, and as further demonstrated for the treatment of multiple cancer cell types.  

Closest Art of Record
	Peters, et al. (2015) “Designing herpes viruses as oncolytics”, Molecular Therapy – Oncolytics, article 15010, 14 pages is the closest art of record.  The same demonstrates a general knowledge of the HSV genome and oncolytic HSV.

Conclusion
	No claim is allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633